Citation Nr: 0945796	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen the claim of service connection for right ear hearing 
loss.  

2.  Whether new and material evidence had been received to 
reopen the claim of service connection for a bilateral knee 
condition and, if so, entitlement to service connection for a 
bilateral knee condition.  

3.  Whether new and material evidence had been received to 
reopen the claim of service connection for left shoulder 
dislocation and, if so, entitlement to service connection for 
left shoulder dislocation.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel.


INTRODUCTION

The Veteran had active military service from June 1968 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran testified before the undersigned acting Veterans 
Law Judge in April 2009. 

The Board notes that during the pendency of the appeal, the 
RO granted service connection for left ear hearing loss and 
glaucoma in a December 2006 RO rating decision and a July 
2007 RO rating decision granted service connection for PTSD 
and diabetes mellitus.  Therefore, the Veteran has been 
granted the full benefits sought on appeal and those issues 
are no longer before the Board. 

In regards to the issues of new and material evidence the 
Board notes that regardless of what the RO has done, the 
Board must address the question of whether new and material 
evidence has been received to reopen the claims, because the 
issues go to the Board's jurisdiction to reach and adjudicate 
the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In 
other words, the Board is required to first address whether 
new and material evidence has been presented before the 
merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

At the Veteran's April 2009 hearing he testified that his 
hypertension was secondary to his service-connected PTSD.  In 
the recent case of Robinson v. Mansfield, 21 Vet. App. 545 
(2007) the court cited Roebuck v. Nicholson, 20 Vet. App. 
307, 313 (2006), which held that "although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim."  Therefore, the Board will adjudicate the claim 
both on a direct service connection basis and as secondary 
service connection. 

At the hearing the Veteran submitted additional medical 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  

The issue of service connection for hypertension and the now 
reopened issue of service connection for left shoulder 
dislocation is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  In an August 2002 rating decision, the RO denied service 
connection for service connection for bilateral hearing loss 
and in an April 2004  rating decision, the RO denied service 
connection for a bilateral knee condition and left shoulder 
dislocation; the RO notified the Veteran of those decisions 
and of his appellate rights, but he did not appeal those 
determinations and the decisions became final.

3.  The additional evidence received since the August 2002 RO 
rating decision is cumulative and redundant of evidence 
previously of record, does not relate previously 
unestablished facts necessary to substantiate the claim nor 
does it raise a reasonable possibility of substantiating the 
claim of service connection for right ear hearing loss. 

4.  The additional evidence received since the April 2004 RO 
rating decision is neither cumulative nor redundant of 
evidence previously of record, does relate previously 
unestablished facts necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for bilateral knee condition. 

5.  The Veteran's bilateral knee condition is shown to be 
less likely then not related to the Veteran's military 
service.    

6.  The additional evidence received since the April 2004 
Board decision is neither cumulative nor redundant of 
evidence previously of record, does relate previously 
unestablished facts necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for left shoulder dislocation. 


CONCLUSIONS OF LAW

1.  The unappealed August 2002 rating decision, which denied 
the Veteran's claim of service connection for hearing loss, 
and the unappealed April 2004 rating decision, which denied 
the a claim of service connection for a bilateral knee 
condition and left shoulder dislocation are final. 38 
U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for right ear hearing 
loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).  

3.  New and material evidence has been submitted to reopen 
the claim of service connection for a bilateral knee 
condition.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).  

4.  The Veteran's bilateral knee condition is not due to 
disease or injury that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2009).  

5.  New and material evidence has been submitted to reopen 
the claim of service connection for left shoulder 
dislocation.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and its 
implementing regulations, provide that upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In the decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the Veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  See also 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008. 

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  In December 2005, prior to the 
rating decision on appeal, the RO sent the Veteran a letter 
informing him of the criteria needed to establish entitlement 
to service connected compensation.  The  Veteran was afforded 
time to respond before the RO issued the March 2006 rating 
decision on appeal.  The December 2005 letter also notified 
the Veteran of the basis for the previous denial and both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the  Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The RO advised the Veteran of these elements in a March 2006 
letter.  

The Board notes that at the Veteran's hearing his 
representative stated that additional service personnel 
records might need to be obtained.  However, after a careful 
review of the Veteran's service medical records and service 
personnel records the Board finds that they are complete and 
no additional records need to be obtained.  In addition, 
neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in March 2006, April 
2006, September 2006, July 2008, and October 2008.  The 
Veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge in April 2009.   
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.


II. Analysis

A.  Petitions to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Right Ear Hearing Loss

The Veteran submitted a claim of service connection for right 
ear hearing loss in June 2002.  The RO issued a rating 
decision in August 2002 that denied service connection 
because the Veteran's hearing loss was normal for VA 
purposes.  The RO notified the Veteran of the determination 
and of his appellate rights in a letter dated in September 
2002.  The Veteran did not appeal and this decision became 
final.

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).  

The Veteran applied to reopen his claim of service connection 
for right ear hearing loss in November 2005.

The evidence associated with the Veteran's claims file at the 
time of the August 2002 RO rating decision included his 
service treatment records and VA treatment records dated up 
to June 2002.  A June 2002 VA treatment note had a 
computerized problem list of active problems and bilateral 
hearing loss was listed; however, there were no audiological 
findings to support that finding. 

The additional evidence associated with the Veteran's claims 
file since the August 2002 RO rating decision includes the 
Veteran's testimony, VA treatment notes, an April 2006 VA 
examination, a June 2008 VA examination, and a March 2009 VA 
audiological consult.  Specifically, the Veteran's June 2008 
VA examination revealed that his hearing loss for the right 
ear was 15 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 
25 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 25 
decibels at 4000 Hertz.  At the Veteran's March 2009 VA 
audiological consult, audiological findings for the right ear 
were 10 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 10 
decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 20 
decibels at 4000 Hertz.  

While the Board finds that this evidence is "new" in the 
fact that it was received after the August 2002 RO rating 
decision, the evidence is not material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  The newly submitted VA examinations and VA 
audiological consult revealed that he still does not have 
right ear hearing loss for VA purposes under 38 C.F.R. § 
3.385.  In addition, the only evidence that supports the 
Veteran's assertions that he has right ear hearing loss is 
his testimony; however, his statements are not considered 
competent to reopen the claim for service connection.  See 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).

The Board finds that the evidence submitted since the August 
2002 RO rating decision does not show a diagnosis for VA 
purposes.  It is essentially redundant of that which is 
already on file, and as such, it provides nothing new or 
material to the question of service connection.  To be new 
and material it would have to support the unsubstantiated 
fact necessary to grant service connection.  Here that would 
be evidence of a diagnosis of right ear hearing loss.  New 
and material evidence to reopen the claim of right ear 
hearing loss has not been received, and the rating decision 
of August 2002 remains final.  As new and material evidence 
has not been received, the claim to reopen is denied. 


Bilateral Knee Condition

The Veteran submitted a claim of service connection for a 
bilateral knee condition in March 2003.  The RO issued a 
rating decision in April 2004 that denied service connection 
because there was no nexus between the Veteran's current 
condition and his one time in-service treatment.  The RO 
notified the Veteran of the determination and of his 
appellate rights in a letter dated in April 2004.  The 
Veteran did not appeal and this decision became final.

The Veteran applied to reopen his claim of service connection 
for a bilateral knee condition in November 2005.  

The evidence associated with the Veteran's claims file prior 
to the April 2004 RO rating decision was the Veteran's VA 
treatment reports from 2002 to 2003, the Veteran's service 
treatment reports, and a private August 2003 opinion. 

The additional evidence associated with the Veteran's claims 
file since the April 2004 RO rating decision includes his 
testimony, VA treatment notes dated up to October 2008, and 
April 2006, September 2005, June 2008, and October 2008 
reports of VA examinations. 

The Board notes that the previously submitted August 2003 
private opinion stated that the Veteran had an in-service 
injury during a physical training test in September 1968 and 
that his current bilateral knee condition was probably 
attributable to osteoarthritis.  However, the newly submitted 
medical evidence associated with the Veteran's claims file 
goes to a nexus between the Veteran's currently diagnosed 
bilateral knee conditions, degenerative joint disease of the 
left knee and patellofemoral syndrome of the right knee, and 
service.  This is because the newly submitted evidence 
includes three nexus opinions in regards to the Veteran's 
current knee condition and his military service.  
Specifically, the October 2008 and May 2008 VA examiners 
stated that the Veteran's current bilateral knee condition 
was less likely then not related to service and the July 2008 
VA examiner opined that the Veteran's right knee was at least 
likely then not related to his military service.  

The Board finds that the October 2008, May 2008, and July 
2008 opinions are evidence that is both new and material 
because the claim was previously denied, at least in part, on 
the basis that there was no nexus (neither positive or 
negative) between the Veteran's current bilateral knee 
conditions and service.  Therefore, the Board finds that such 
evidence is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate his claim, and 
raises a reasonable possibility of substantiating the claim.  
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, 
even where it may not convince the Board to grant a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the April 
2004 RO rating decision is new and material, and thus the 
claim for service connection for a bilateral knee condition 
is reopened.  


Left Shoulder Dislocation

The Veteran submitted a claim of service connection for left 
shoulder dislocation in  March 2003.  The RO issued a rating 
decision in April 2004 that denied service because there was 
no evidence that there were any permanent residuals from the 
Veteran's in-service left shoulder dislocation.  The RO 
notified the Veteran of the determination and of his 
appellate rights in a letter dated in April 2004.  The 
Veteran did not appeal and this decision became final.

The Veteran applied to reopen his claim of service connection 
for left shoulder dislocation in November 2005.  

The evidence associated with the claims file at the time of 
the April 2004 RO rating decision was the Veteran's service 
treatment records, a September 2003 VA examination report, an 
August 2003 letter from his private physician, and VA 
treatment reports. 

The additional evidence associated with the Veteran's claims 
file since the April 2004 RO rating decision includes the 
Veteran's  testimony, VA treatment notes, and  April 2006 and  
September 2006 VA examination reports.  

The Board notes that the previously submitted August 2003 
private opinion stated that the Veteran had an in-service 
injury and that his current left shoulder condition was 
probably attributable to osteoarthritis.  However, the newly 
submitted medical evidence associated with the Veteran's 
claims file goes to a nexus between the Veteran's currently 
diagnosed left shoulder condition and service.  This is 
because the newly submitted evidence includes the April 2006 
VA examination, which stated that the Veteran's left shoulder 
condition was less likely then not related to his military 
service and that he had one dislocation prior to military 
service.  

The Board finds that the April 2006 VA examination is 
evidence that is both new and material because the claim was 
previously denied, at least in part, on the basis that there 
was no nexus (neither positive or negative) between the 
Veteran's current left shoulder condition and service.  
Therefore, the Board finds that such evidence is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate his claim, and raises a reasonable 
possibility of substantiating the claim.  New evidence is 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it may not 
convince the Board to grant a claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the April 
2004 RO rating decision is new and material, and thus the 
claim for service connection for left shoulder condition is 
reopened.  This does not mean that service connection is 
granted.  Rather, additional development of evidence will be 
undertaken (see the below remand) before the issue of service 
connection for a left shoulder condition is addressed on a de 
novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).   


B.	Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Veteran testified that during service he hurt his left 
knee during basic training.  He also testified that he had a 
current right knee condition as a result of favoring his left 
knee.  

A careful review of the Veteran's service treatment records 
reveals that in September 1968 he was treated for an injury 
to his knees during physical training.  However, that was the 
only time the Veteran was seen for bilateral knee pain during 
service and his separation examination was silent for any 
knee condition. 

A private opinion in August 2003 stated that the Veteran had 
an in-service knee injury and problems with his knees since 
then.  The Veteran's private physician stated that the 
Veteran's condition was probably attributable to 
osteoarthritis. 

At the Veteran's April 2006 VA examination he was diagnosed 
with left knee osteoarthritis.  It was noted that films of 
the left knee showed traction spurs at the superior aspect of 
the patella and at the anterior tibial tubercle and there 
were no other abnormalities of the left knee.  

The Veteran had a VA examination in September 2006, where he 
was diagnosed with very mild degenerative joint disease of 
the left knee.  The VA examiner opined that it was less 
likely than not that the Veteran's current very mild left 
degenerative joint disease was related to military service.  
The VA examiner stated that the rationale for his opinion was 
that the claims folder did not reveal much in the way of any 
post-military medical care for the knee and it was more 
likely that any mild degenerative joint disease that he may 
now have was age-related. 

The Veteran had a VA examination in May 2008 where he stated 
that after he hit his left knee into a post during service 
that the pain went away but from that time forward it hurt if 
he walked for long periods of time.  X-ray studies showed 
traction spurs at the superior aspect of the patella and at 
the anterior tibial tubercle.  He was diagnosed with mild 
left knee degenerative joint disease.  The VA examiner opined 
that it was less likely than not that the Veteran's current 
left knee condition was due to the rigors of combat and that 
his physical examination and radiologic evaluations were 
consistent with the normal aging process.  Therefore, his 
condition was more likely due to the aging process rather 
than an acute event while in the military.  

At the Veteran's July 2008 VA examination he was diagnosed 
with patellofemoral syndrome of the right knee and 
degenerative joint disease of the left knee.  The VA examiner 
opined that it was at least likely as not the Veteran's right 
knee was related to military service and/or the rigors of 
combat.  She stated that the rationale for this opinion was 
that the Veteran complained of constant pain since 1970.  She 
stated that a prior opinion also mentioned bilateral 
osteoarthritis of the knees and continued pain since 1970 
with ambulation with a cane.  Therefore, she concluded that 
the duration of 38 years of pain commencing at the end of the 
Veteran's military career makes the rationale very plausible 
that his right knee pain originated during his military 
service and persisted ever since his discharge of service.

An October 2008 VA examination report included a diagnosis of 
bilateral mild chondromalacia grade 1.  The VA examiner 
indicated that the claims file was reviewed in its entirely 
and opined that it was less likely then not that his current 
diagnosis was less likely then not related to the rigors of 
combat.  He stated that the July 2008 favorable opinion 
failed to recognize that there was no chronic condition 
identified during service or within one year from discharge.  
In addition, he stated that he supported the May 2008 opinion 
that it was due to the normal aging process.  He finally 
stated that the Veteran's Social Security Administration 
application had no mention of any knee disability. 

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

The Board notes greater weight may be placed on one 
physician's than another's depending on factors such as the 
reasoning employed by the physicians and whether or not (and 
the extent to which) they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a finding that 
the Veteran's bilateral knee disability is due to his 
military service.  The most probative evidence of record are 
the May and October 2008 VA examination reports which include 
the opinions of the examiners.  Even though the July 2008 VA 
examiner stated that it was at least likely as not that the 
Veteran's right knee was related to military service and the 
rigors of combat she also stated that it was plausible.  The 
Board notes that medical opinions expressed in speculative 
language do not provide the degree of certainty required for 
medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
As such, the July 2008 opinion has little probative value.  
In addition, the Board notes that the May 2008 and October 
2008 VA examiners found that the Veteran's knee condition was 
not related to military service and they carefully reviewed 
the claims file.  Specifically the October 2008 VA examiner 
discussed all of the positive and negative opinions when he 
rendered his opinion. 

The Board notes that a Veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

While the Veteran has testified and asserted that he injured 
his knee in service and had continued to have knee pain since 
service, these assertions are not supported by the evidence 
of record which shows that the first evidence of a knee 
disability is many years after service.  The Board finds 
these statements and testimony are not credible and have no 
little probative value.  In addition the Board notes that a 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998). 

Given these facts, the Board finds that service connection 
for bilateral knee disability must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence had not been submitted to reopen 
the claim of service connection for right ear hearing loss.  

As new and material evidence to reopen the claim of service 
connection for bilateral knee condition has been received, 
the appeal to this extent is allowed.  

Service connection for bilateral knee condition is denied. 

As new and material evidence to reopen the claim of service 
connection for left shoulder dislocation has been received, 
the appeal to this extent is allowed subject to further 
action discussed hereinbelow.  


REMAND

The Board finds that further development is warranted for the 
now reopened issue of service connection for left shoulder 
dislocation and for the issue of service connection for 
hypertension, to include as secondary to his service 
connected PTSD.

The Board notes that a Veteran is presumed to have been sound 
upon entry into the military, except as to conditions noted 
at the time of the acceptance, examination, or enrollment, or 
where clear and unmistakable evidence demonstrates that the 
condition existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

On the Veteran's February 1968 Pre-Induction Report of 
Medical History he stated that his arm was previously knocked 
out of place.  The physician noted that the Veteran had a 
dislocated shoulder with no sequale or recurrence.  His 
service treatment records revealed that on June 14, 1968, 
four days into service, he was seen for dislocation of the 
left shoulder.  The April 2006 VA examiner noted that the 
Veteran had one dislocation of the left shoulder prior to 
military service.  Therefore, the Board finds that the RO 
should schedule the Veteran for a VA examination in order to 
determine the nature and likely etiology of his current left 
shoulder condition.  The VA examiner should discuss if by 
clear and unmistakable evidence that the Veteran had a left 
shoulder condition that pre-existed military service and if 
so if it was permanently aggravated beyond the natural 
progression by military service.  

In regards to the issue of service connection for 
hypertension the Veteran testified that his hypertension was 
secondary to his service-connected PTSD.  Therefore, the 
Board finds that the RO should arrange for the Veteran to 
have a VA examination to determine the nature and likely 
etiology of the Veteran's hypertension, to include if it was 
at least likely as not caused or aggravated by the service-
connected PTSD.  

The Veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Accordingly, the remaining claims are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO should obtain all of the Veteran's 
pertinent VA treatment records.  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of his left shoulder 
dislocation.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The VA examiner should state the 
diagnosis for any currently found left 
shoulder disability.  Then he/she should 
opine as to whether any current left 
shoulder diagnosis  is at least as likely 
as not due to the Veteran's military 
service.  The VA examiner should also 
state if the Veteran had a left shoulder 
condition that preexisted his military 
service.  If it is found that by clear 
and unmistakable evidence that the 
Veteran had a preexisting left shoulder 
condition, then the VA examiner should 
opine to whether the Veteran's left 
shoulder condition was at least as likely 
as not permanently aggravated beyond the 
natural progression by military service.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of his hypertension.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran has a current diagnosis of 
hypertension and if so, whether it is at 
least as likely as not that the current 
hypertension had its onset during active 
service, or was manifested to a 
compensable degree within one year after 
discharge from active service or is caused 
or aggravated by the service-connected 
PTSD.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
remaining issues on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative with a Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


